Exhibit 10.4

 

FORM OF PHH CORPORATION

 

PERFORMANCE RESTRICTED STOCK UNIT AWARD

PURSUANT TO THE PHH CORPORATION

2014 EQUITY AND INCENTIVE PLAN

 

THIS AWARD (including the related Terms and Conditions) is made as of the Grant
Date by PHH CORPORATION (the “Company”) to [NAME] (the “Participant”) subject to
acceptance by the Participant.

 

Upon and subject to the provisions of the Plan and the Terms and Conditions
attached hereto and incorporated herein by reference as part of this Award, the
Company hereby awards as of the Grant Date to the Participant, the Performance
Restricted Stock Units.  Underlined and capitalized terms in Paragraphs A
through E below shall have the meanings there ascribed to them therein or in the
Plan.

 

A.                                 Grant Date: October [__], 2014.

 

B.                                  Plan Under Which Granted:  PHH Corporation
2014 Equity and Incentive Plan (the “Plan”).

 

C.                                  Performance Restricted Stock Units:  The
number of Performance Restricted Stock Units subject to the Award shall be
[_____________].  Each Performance Restricted Stock Unit represents the
Company’s unfunded and unsecured obligation to issue one share of the Company’s
common stock (“Stock”) in accordance with this Award, subject to the terms of
this Award and the Plan.

 

D.                                 Dividend Equivalents:     Each Performance
Restricted Stock Unit shall accrue Dividend Equivalents equal to the dividends
per share paid on one share of Stock to a shareholder of record on or after the
Grant Date. Dividend Equivalents will vest and be settled as provided in
Schedule 1 attached hereto.

 

E.                                   Vesting
Schedule:                                The Performance Restricted Stock Units
shall vest in accordance with Schedule 1 attached hereto.  Performance
Restricted Stock Units that become vested in accordance with Schedule 1 are
“Vested Stock Units.”

 

F.                                    Settlement of Vested Stock Units:  Subject
to the attached Terms and Conditions, shares of Stock or cash, as applicable,
attributable to the applicable Vested Stock Units are to be settled on a date
selected by the Company that is no later than sixty (60) days following the date
specified in Schedule 1 (each a “Distribution Date”).

 

IN WITNESS WHEREOF, the Company and the Participant have executed this Award as
of the Grant Date set forth above.

 

PARTICIPANT:

PHH CORPORATION

 

 

 

By:

 

 

 

 

 

 

Signature of Participant

Title:

 

 

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS TO THE

PHH CORPORATION

PERFORMANCE RESTRICTED STOCK UNIT AWARD

 

1.                                    Settlement and Delivery of Vested Stock
Units.

 

(a)                               On the applicable Distribution Date, the
Company shall issue and deliver a share certificate, or make or caused to be
made an appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company, representing the number of shares of Stock
attributable to Vested Stock Units to the Participant in settlement of the
Participant’s rights under this Award.

 

(b)                              Notwithstanding subsection (a), the Vested
Stock Units shall be settled in cash to the extent Vested Stock Units vest due
to the Participant’s death, Disability, or Separation from Service, as provided
in the Vesting Schedule.  Unless another date is specified by the Committee, the
value of the cash payment to be made in settlement of the Vested Stock Units
will be determined on the earliest to occur of the date of the Participant’s
death, Disability, or Separation from Service, or a Change in Control.

 

(c)                               The Company shall not be required to issue
fractional shares (or cash in lieu of fractional shares) upon the settlement of
the Award.

 

(d)                              Notwithstanding anything in the Plan, the
Award, or any other agreement (written or oral) to the contrary, if Participant
is a “specified employee” (within the meaning of Code Section 409A) on the date
of Separation from Service, then any payment made or settlement occurring with
respect to such Separation from Service under this Award will be delayed to the
extent necessary to comply with Section 409A(a)(2)(B)(i) of the Code, and the
applicable cash or stock will be paid or settled to Participant during the
five-day period commencing on the earlier of: (i) the expiration of the
six-month period measured from the date of Participant’s Separation from
Service, or (ii) the date of Participant’s death.  Upon the expiration of the
applicable six-month period under Section 409A(a)(2)(B)(i) of the Code (or, if
earlier, the date of the Participant’s death), all cash or stock deferred
pursuant to this paragraph will be paid or delivered to Participant (or
Participant’s estate, in the event of Participant’s death) in a lump sum.  Any
remaining payments and settlements under the Award will occur as otherwise
provided in the Award.

 

2.                                    Tax Withholding. The Participant agrees to
have the actual number of shares of Stock to be received in settlement of the
Vested Stock Units reduced by the number of whole shares of Stock which, when
multiplied by the Fair Market Value of the Stock on the applicable Distribution
Date, is sufficient to satisfy the minimum amount of the required tax
withholding obligations imposed on the Company on the applicable Distribution
Date.  To the extent the Vested Stock Units or Dividend Equivalents are settled
in cash, the cash payment will be reduced by any applicable withholding.

 

3.                                    Rights as Shareholder.  Until Stock
received in settlement of the Vested Stock Units are issued to the Participant,
the Participant shall have no rights as a shareholder with respect to the either
Performance Restricted Stock Units or Vested Stock Units.  Except as otherwise
provided in Section 7 and Section 5.2 of the Plan, the Company shall make no
adjustment for any dividends or distributions or other rights on or with respect
to shares of Stock issued in settlement of the Vested Stock Units for which the
record date is prior to the issuance of that stock certificate.

 

2

--------------------------------------------------------------------------------


 

4.                                    Special Limitations.  If a registration
statement is not in effect under the Securities Act of 1933 or any applicable
state securities law with respect to shares of Stock otherwise deliverable under
this Award, the Participant (a) shall deliver to the Company, prior to the
delivery of Stock pursuant to the settlement of the Vested Stock Units, such
information, representations and warranties as the Company may reasonably
request in order for the Company to be able to satisfy itself that the shares of
Stock are being acquired in accordance with the terms of an applicable exemption
from the securities registration requirements of applicable federal and state
securities laws and (b) shall agree that the shares of Stock so acquired will
not be disposed of except pursuant to an effective registration statement,
unless the Company shall have received an opinion of counsel that such
disposition is exempt from such requirement under the Securities Act of 1933 and
any applicable state securities law.

 

5.                                    Restrictions on Transfer.  Except for the
transfer by bequest or inheritance, the Participant shall not have the right to
make or permit to exist any transfer or hypothecation, whether outright or as
security, with or without consideration, voluntary or involuntary, of all or any
part of any right, title or interest in or to any Performance Restricted Stock
Units (including, without limitation, Vested Stock Units) or Dividend
Equivalents.  Any such disposition not made in accordance with this Award shall
be deemed null and void.  Any permitted transferee under this Section shall be
bound by the terms of this Award.

 

6.                                    Legends on Shares.  The Company may at any
time place legends referencing any applicable federal, state or foreign
securities law restrictions on all certificates representing shares of Stock
issued pursuant to this Award.  The Participant shall, at the request of the
Company, promptly present to the Company any and all certificates representing
shares acquired pursuant to this Award in the possession of the Participant to
carry out the provisions of this Section.

 

7.                                    Change in Capitalization.

 

(a)                               The number and kind of shares of Stock subject
to the Performance Restricted Stock Units (including, without limitation, Vested
Stock Units) shall be proportionately adjusted for nonreciprocal transactions
between the Company and the holders of capital stock of the Company that cause
the per share value of the shares of Stock referenced by the Performance
Restricted Stock Units to change, such as a stock dividend, stock split,
spinoff, rights offering, or recapitalization through a large, nonrecurring cash
dividend or distribution (each, an “Equity Restructuring”).

 

(b)                              In the event of a merger, consolidation,
reorganization, extraordinary dividend, sale of substantially all of the
Company’s assets, other change in capital structure of the Company, tender offer
for shares of Stock, or a Change in Control of the Company, that in each case
does not constitute an Equity Restructuring, the Committee may make such
adjustments with respect to the Performance Restricted Stock Units and take such
action as it deems necessary or appropriate, including, without limitation,
adjusting the number of Performance Restricted Stock Units, making a
corresponding adjustment in the number of shares subject to the Performance
Restricted Stock Units, substituting a new award to replace the Award, removing
restrictions on outstanding Awards, accelerating the termination of the Award or
terminating the Award in exchange for the cash value determined in good faith by
the Committee of the of Performance Restricted Stock Units, as the Committee may
determine. Any determination made by the Committee will be final and binding on
the Participant.

 

(c)                               No fractional shares shall be created in
making any adjustment pursuant to this Section 7.  Instead, any adjustment
pursuant to this Section 7 that would otherwise result in a

 

3

--------------------------------------------------------------------------------


 

fractional Performance Restricted Stock Unit or share of Stock becoming subject
to the Award shall be further adjusted to round down the numbers of Performance
Restricted Stock Units to the next lowest Performance Restricted Stock Unit or
share of Stock, as applicable.

 

(d)                              All determinations and adjustments made by the
Committee pursuant to this Section will be final and binding on the Participant.
Any action taken by the Committee need not treat all recipients of equity
incentives equally.

 

(e)                               The existence of the Plan and the Award shall
not affect the right or power of the Company to make or authorize any
adjustment, reclassification, reorganization or other change in its capital or
business structure, any merger or consolidation of the Company, any issue of
debt or equity securities having preferences or priorities as to the Stock or
the rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or part of its business or assets, or any other corporate act or
proceeding.

 

8.                                    Clawback.  Notwithstanding anything herein
to the contrary, this Award and any Stock issued or cash paid pursuant to this
Award is expressly subject to any “clawback policy” now or hereafter adopted by
the Board of Directors or its designee, as may be amended from time to time, or
any recoupment permitted or required by law.

 

In addition, until such time subsequent to the Grant Date that the Company
adopts a “clawback policy” that is applicable to the Participant that expressly
supersedes this paragraph, this Award shall be forfeited and the Participant
shall be obligated to return to the Company any shares or repay any cash
previously issued under this Award or a cash payment equal to the value of the
shares at the time such shares were sold or transferred, if the Committee
determines in good faith (a) that the Participant has violated the terms of any
non-competition, non-solicitation, non-disclosure, or other restrictive covenant
agreement with the Company and/or one or more of its Affiliates or (b) that,
within three (3) years of the date the Award is settled, the Participant
(i) experiences a termination of employment for Cause, or the Committee
determines after employment termination that the Participant’s employment could
have been terminated for Cause, (ii) engaged in conduct that causes material
financial or reputational harm to the Company or Affiliates, (iii) provided
materially inaccurate information related to publicly reported financial
statements of the Company and its Affiliates, (iv) improperly, or with gross
negligence, failed to identify, assess or report risks material to the Company
or its Affiliates that were within the scope of the Participant’s responsibility
and of which the Participant was aware or should have been aware based on facts
reasonably available to the Participant, or (v) violated the Company’s Code of
Business Ethics and Conduct, is under investigation for a regulatory matter due
to gross negligence or willful misconduct in the performance of the
Participant’s duties for the Company and its Affiliates, or otherwise engaged in
gross misconduct with respect to the Company and its Affiliates.

 

9.                                    Compliance with Employee Share Ownership
and Retention Policy.  Except as provided in the PHH Corporation Employee Share
Ownership and Retention Policy amended September 2, 2014, as amended or
superseded from time to time (the “Policy”), the Participant may not divest
shares of stock received under the Award until the ownership requirements of the
Policy have been met.

 

10.                            Section 409A.  This Award is intended to comply
with, or otherwise be exempt from, Section 409A of the Code, as applicable. 
This Award shall be administered, interpreted, and construed in a manner
consistent with such Code section.  Should any provision of this Award be found
not to comply with, or otherwise be exempt from, the provisions of Section 409A
of the Code, it shall be modified and given effect, in the sole discretion of
the Committee and without requiring the Participant’s consent, in such manner as
the Committee determines to be necessary or appropriate to comply with, or to
effectuate

 

4

--------------------------------------------------------------------------------


 

an exemption from, Section 409A of the Code.  No acceleration of payment or
settlement may be made except as permitted under Code Section 409A.

 

11.                            Governing Laws.  This Award shall be construed,
administered and enforced according to the laws of the State of Maryland;
provided, however, no shares of Stock shall be issued except, in the reasonable
judgment of the Board of Directors, in compliance with exemptions under
applicable state securities laws of the state in which Participant resides,
and/or any other applicable securities laws.

 

12.                            Successors.  This Award shall be binding upon and
inure to the benefit of the heirs, legal representatives, successors, and
permitted assigns of the parties.

 

13.                            Notice.  Except as otherwise specified herein,
all notices and other communications required or permitted under this Award
shall be in writing and, if mailed by prepaid first-class mail or certified
mail, return receipt requested, shall be deemed to have been received on the
earlier of the date shown on the receipt or three (3) business days after the
postmarked date thereof.  In addition, notices hereunder may be delivered by
hand, facsimile transmission or overnight courier, in which event the notice
shall be deemed effective when delivered or transmitted.  All notices and other
communications under this Award shall be given to the parties hereto at the
following addresses:  to the Company (attention of the General Counsel), at the
principal office of the Company or at any other address as the Company, by
notice to Participant, may designate in writing from time to time; and to
Participant, at Participant’s address as shown on the records of the Company, or
at any other address as Participant, by notice to the Company, may designate in
writing from time to time.

 

14.                            Severability.  In the event that any one or more
of the provisions or portion thereof contained in this Award shall for any
reason be held to be invalid, illegal, or unenforceable in any respect, the same
shall not invalidate or otherwise affect any other provisions of this Award, and
this Award shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.

 

15.                            Entire Agreement.  Subject to the terms and
conditions of the Plan, this Award expresses the entire understanding and
agreement of the parties with respect to the subject matter.  The Committee
shall have full and conclusive authority to interpret the Award and to make all
other determinations necessary or advisable for the proper administration of the
arrangement reflected by this Award.  The Committee’s interpretations and
determinations in this regard shall be final and binding on the Participant.

 

16.                            Headings.  Paragraph headings used herein are for
convenience of reference only and shall not be considered in construing this
Award.

 

17.                            Specific Performance.  In the event of any actual
or threatened default in, or breach of, any of the terms, conditions and
provisions of this Award, the party or parties who are thereby aggrieved shall
have the right to specific performance and injunction in addition to any and all
other rights and remedies at law or in equity, and all such rights and remedies
shall be cumulative.

 

18.                            No Right to Continued Service.  Neither this
Award nor the issuance of the Performance Restricted Stock Units hereunder shall
be construed as giving Participant the right to continued service with the
Company or any Affiliate.

 

5

--------------------------------------------------------------------------------


 

19.                            Definitions.  Except as provided below, all
capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Plan.  The following capitalized terms shall have the following
meanings:

 

(a)                               “Cause” means any one of the following: (1) a
material failure of the Participant to substantially perform the Participant’s
duties with the Company or its Affiliates (other than failure resulting from
incapacity due to physical or mental illness); (2) any act of fraud,
misappropriation, dishonesty, embezzlement or similar conduct against, or
relating to the assets of, the Company or its Affiliates; (3) conviction (or
plea of nolo contendere) of a felony or any crime involving moral turpitude;
(4) repeated instances of negligence in the performance of the Participant’s job
or any instance of gross negligence in the performance of the Participant’s
duties as an employee of the Company or one of its Affiliates; (5) any breach by
the Participant of any fiduciary obligation owed to the Company or any Affiliate
or any material element of the Company’s Code of Business Ethics and Conduct or
other applicable workplace policies; or (6) failure by the Participant to
perform Participant’s job duties for the Company or any Affiliate to the best of
Participant’s ability and in accordance with reasonable instructions and
directions from the Board or its designee, and the reasonable workplace policies
and procedures established by the Company or any Affiliate, as applicable, from
time to time.

 

(b)                              “Disability” means the Participant is
(1) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months or (2) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company and its Affiliates. The determination of
Disability will be made in accordance with the definition of “disability” under
Code Section 409A.

 

(c)                               “Dividend Equivalent” means a credit to the
Participant’s book of accounts with respect to each Performance Restricted Stock
Units outstanding under this Award equal to the amount of each   dividend paid
on the Stock, other than with respect to a large, nonrecurring cash dividend or
distribution subject to the adjustment rules in Section 7 of this Agreement.
Dividend Equivalent   credits are made on the date of each payment of a
dividend. Dividends paid on cash shall be credited as a dollar amounts and no
earnings shall accrue or be payable on such Dividend Equivalents prior to
settlement of such Dividend Equivalents by payment to the Participant as
provided in the Award.

 

(d)                              “Good Reason” means any one of the following
(i) a material diminution in Participant’s base compensation (from the amount in
effect on the date of the Change in Control); (ii) a material diminution in
authority, duties, or responsibilities of Participant; (iii) a material
diminution in the budget over which Participant retains authority; (iv) a
material change in the geographic location at which Participant is required to
perform services; and (v) any other action or inaction that constitutes a
material breach of this Award; provided, however, that for the Participant to be
able to resign for “Good Reason,” the Participant must give the Company notice
of the above conditions within 90 days after the condition first exists, the
Company must not have not remedied the condition within 30 days after receiving
written notice, and the Participant must resign within 60 days after the
Company’s failure to remedy.

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 1

PHH CORPORATION

2014 EQUITY AND INCENTIVE PLAN

PERFORMANCE RESTRICTED STOCK UNIT AWARD

 

Vesting Schedule

 

I.                                       Provided that the Participant remains
in continuous service of the Company or any Affiliate through the third
anniversary of the Grant Date (the “Third Anniversary”) and the applicable
Performance Level described in this Part I has been achieved, the Performance
Restricted Stock Units shall become Vested Stock Units in accordance with the
following Vesting Schedule and be settled on the Third Anniversary:

 

Performance
Level

Average Share Price

Percentage of Performance
Restricted Stock Units that
Become Vested Units

Threshold

At least $28, but less than $30

50%

Target

At least $30

100%

 

The Average Share Price will be determined by the average of the Fair Market
Value of a share of Stock for the 90-calendar day period ending on (and
including) the earlier of the Third Anniversary or a Change in Control.

 

There will be no payment for performance below the “Threshold” level, no payment
will be made in excess of 100% at the “Target” level, and there will be no
interpolation between levels of achievement.

 

The Committee may exercise negative discretion to reduce the amount payable
under this Award prior to the earlier of payment of the Award or Change in
Control.  Such discretion may be exercised based on the Committee’s subjective
determination (or the Committee’s determination based upon a recommendation of
the Company’s management) of the extent to which the Participant has achieved
such individual goals, if any, as the Committee may establish or based on any
other factors the Committee deems necessary or appropriate in its sole and
absolute discretion.

 

II.                                  Notwithstanding Part I, and except as
provided in Part II:

 

(A)                           upon the Participant’s Separation from Service due
to a termination of employment by the Company and its Affiliates without Cause
prior to the Third Anniversary, the portion of the Performance Restricted Stock
Units which may become Vested Stock Units, subject to achievement of the
applicable Performance Level, will be equal to the total Performance Restricted
Stock Units subject to the Award multiplied by a fraction where the numerator is
the number of calendar days from and including the Grant Date through and
including the effective date of the Separation from Service and the denominator
is the total number of calendar days from and including the Grant Date through
and including May 31, 2016; provided that the Award may not become more than
100% vested.  Such Vested Stock Units will be settled on the Third Anniversary.

 

(B)                            upon the resignation by the Participant for any
reason on or after May 31, 2016 with at least sixty (60) days advance notice,
the then unvested Performance

 

Schedule 1 - Page 1

--------------------------------------------------------------------------------


 

Restricted Stock Units will continue to vest in accordance with the schedule set
forth in Section I, and will be settled on the Third Anniversary, provided that
the Participant complies with all applicable restrictive covenants from and
after the Participant’s Separation From Service through the Third Anniversary.

 

III                                 Notwithstanding Parts I and II, subject to
the other terms of this Award:

 

(A)                           all Vested Stock Units will be settled upon the
Participant’s Separation From Service that occurs within two years following the
occurrence of a Change in Control and during the Participant’s service with the
Company and its Affiliates due to one of the following:

 

(1)                              a termination of employment by the Company and
its Affiliates without Cause; or

 

(2)                              resignation by the Participant from the Company
and its Affiliates for Good Reason; or

 

(3)                              resignation by the Participant for any reason
on or after May 31, 2016 with at least sixty (60) days advance notice.

 

(B)                            upon the Participant’s death or Disability during
the Participant’s service with the Company and its Affiliates, the Performance
Restricted Stock Units will become Vested Stock Units and will be settled as
soon as practicable following the Participant’s death or Disability.

 

IV.                            With respect to dividends paid prior to May 31,
2016, the Participant must be employed by the Company or an Affiliate and must
not have incurred a Separation from Service on the date an applicable dividend
is paid to be entitled to Dividend Equivalents in respect of that dividend.
Dividend Equivalents accrued with respect to a Performance Restricted Stock Unit
will be paid to the Participant on the Distribution Date for such Performance
Restricted Stock Unit.

 

IV.                            Except as otherwise provided in this Vesting
Schedule, any portion of the Performance Restricted Stock Units which have not
become Vested Stock Units, and all Dividend Equivalents with respect to such
Performance Restricted Stock Units, shall be forfeited at the time the
Participant’s service with the Company and its Affiliates ceases, regardless of
the reason and there shall be no proration for partial service.

 

V.                                 Notwithstanding anything in this Award to the
contrary, if the Participant has not signed a restrictive covenant agreement in
a form acceptable to the Company by no later than thirty (30) days after the
Grant Date, the Award shall be forfeited.  Furthermore, if the Company
determines that the Participant has violated the restrictive covenant agreement,
any portion of the Award which has not been settled or paid will be forfeited.

 

Schedule 1 - Page 2

--------------------------------------------------------------------------------